NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

JESUS ANTONIO ZAVALETA-SAN                      No.    16-72273
LUCAS,
                                                Agency No. A200-885-043
                Petitioner,

 v.                                             MEMORANDUM*

MATTHEW G. WHITAKER, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 7, 2018**
                              Seattle, Washington

Before: THOMAS, Chief Judge, and McKEOWN and CHRISTEN, Circuit
Judges.

      Jesus Zavaleta-San Lucas, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) decision affirming an

Immigration Judge’s (“IJ”) denial of asylum and withholding of removal on


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
adverse credibility grounds under 8 U.S.C. § 1158(b)(1)(B)(iii) and relief under the

Convention Against Torture (“CAT”). See 8 C.F.R. § 1208.16(c). Substantial

evidence supports the BIA’s decision, and we therefore deny the petition.

      We review for substantial evidence decisions by the BIA denying eligibility

for asylum, withholding of removal, and CAT relief. See Silva-Pereira v. Lynch,

827 F.3d 1176, 1184 (9th Cir. 2016). Where, as here, the BIA “incorporates the

IJ’s decision into its own without citing Matter of Burbano, 20 I. & N. Dec. 872

(BIA 1994), this court will review the IJ’s decision to the extent incorporated.”

Medina-Lara v. Holder, 771 F.3d 1106, 1111 (9th Cir. 2014) (citing Ahir v.

Mukasey, 527 F.3d 912, 916 (9th Cir. 2008)). We also review adverse credibility

determinations for substantial evidence. See Shrestha v. Holder, 590 F.3d 1034,

1039 (9th Cir. 2010). We defer to the factual findings of the BIA, and they “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” 8 U.S.C. § 1252(b)(4)(B). We review the BIA’s interpretations of

legal questions de novo. See Zheng v. Ashcroft, 332 F.3d 1186, 1193–94 (9th Cir.

2003).

      Zavaleta-San Lucas alleges that he fears harm at the hands of the Flores

Flores family, which is a part of the Antorcha political party in his hometown of

Tepexi de Rodriguez, Puebla, Mexico. Zavaleta-San Lucas stated that the Flores

Flores family dislikes his family because of its support of a different political


                                           2
party. Zavaleta-San Lucas testified that he was attacked on multiple occasions by

members of the Flores Flores family, but omitted this testimony from his earlier

written statement. Because of these omissions, the IJ made an adverse credibility

determination and denied Zavaleta-San Lucas’s asylum and withholding of

removal claims. The BIA affirmed.

      Credibility determinations are made considering the “totality of the

circumstances, and all relevant factors,” including “the consistency between the

applicant’s . . . written and oral statements.” 8 U.S.C. § 1158(b)(1)(B)(iii)

(asylum); 8 U.S.C. § 1231(b)(3)(C) (withholding of removal). When evaluating

discrepancies between statements, “an omission may form the basis for an adverse

credibility finding.” Lai v. Holder, 773 F.3d 966, 971 (9th Cir. 2014). However,

“the mere omission of details is insufficient to uphold an adverse credibility

finding.” Id. (quoting Singh v. Gonzales, 403 F.3d 1081, 1085 (9th Cir. 2005)).

      This is not a case of “mere omission of details.” Zavaleta-San Lucas’s oral

testimony—presented on direct examination—was far more expansive and more

favorable to his position, and the only reason he offered to explain the omissions

that involved him directly is that he “forgot.” Cf. Lai, 773 F.3d at 973–74

(reversing an adverse credibility determination when omissions relating to third

parties were raised on cross examination and explained plausibly); Zamanov v.

Holder, 649 F.3d 969, 973–974 (9th Cir. 2011). Because these factors undermine


                                          3
Zavaleta-San Lucas’s credibility, substantial evidence supports the adverse

credibility determination. Without credible testimony, Zavaleta-San Lucas has not

met his burden of proof to establish eligibility for asylum or withholding of

removal. See 8 U.S.C. § 1158(b)(1)(B); 8 C.F.R. § 1208.16(b).

      Turning to Zavaleta-San Lucas’s CAT claim, the BIA’s adverse credibility

determination “does not, by itself, necessarily defeat” a CAT claim. Garcia v.

Holder, 749 F.3d 785, 791 (9th Cir. 2014). Rather, “all evidence relevant to the

possibility of future torture shall be considered.” 8 C.F.R. § 1208.16(c)(3).

However, if a petitioner’s testimony is discredited, he must substantiate his claims

with independent corroborating evidence. See Garcia, 749 F.3d at 792. Zavaleta-

San Lucas seeks to corroborate his claims with country condition reports about

Mexico. However, these reports do not show that Zavaleta-San Lucas is

specifically “more likely than not” to be tortured if he returns to Mexico because

the reports focus on generalized violence in the country. 8 C.F.R. § 1208.16(c)(2).

Substantial evidence supports the BIA’s denial of CAT protection.

      The petition for review is DENIED.




                                          4